Citation Nr: 0911904	
Decision Date: 03/31/09    Archive Date: 04/08/09	

DOCKET NO.  07-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an effective date prior to 9 November 2005 for 
an award of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran retired from active military duty after service 
from June 1956 to June 1976.  For tours in the Republic of 
Vietnam, he was awarded the Bronze Star Medal with one Oak 
Leaf Cluster, the Expert Infantryman Badge, and the Combat 
Infantryman Badge, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which granted the Veteran a 100 percent evaluation for 
service-connected PTSD, with an assigned effective date of 10 
January 2006, the date of claim for service connection.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran filed his initial claim for service 
connection for PTSD on 10 January 2006.  

3.  A 9 November 2005 VA treatment record noted the Veteran 
was not then service connected for PTSD, but planned to 
apply, and this record may be accepted as an informal claim, 
because the Veteran's January 2006 formal claim was received 
within one year of the informal claim, but there is no 
earlier claim for service connection for PTSD than 9 November 
2005.


CONCLUSION OF LAW

An effective date earlier than 9 November 2005 for an award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

Once the Veteran disagreed with the assigned effective date 
for an award of VA compensation for PTSD, he was immediately 
provided VCAA notice with respect to effective dates in 
March 2007.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  The Veteran was again provided VCAA notice with 
respect to effective dates in June 2007.  However, it is 
clear from a review of the record, that the outcome of this 
decision is governed by the proper application of applicable 
laws and regulations with respect to effective dates to the 
known and undisputed facts.  VA is not required to provide 
assistance to a claimant under this section if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  
Nonetheless, the Board finds that the Veteran has been 
provided proper VCAA notice, and it is clear that all 
relevant records that are available have been collected for 
review and inclusion in the claims folder.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  However, any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit(s) sought.  If a formal claim from a veteran is 
received within one year from the date of the informal claim, 
the formal claim will be considered as having been filed on 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

The general rule with regard to effective dates is that, 
unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  More specifically, when a 
claim for service connection is not received within one year 
after separation from service, the effective date of an award 
shall be the date of receipt of the claim, or date that 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(2).  

Analysis:  The Veteran filed his initial claim for service 
connection for PTSD in January 2006.  Careful review of the 
claims folder reveals that the Veteran had never at any 
earlier date filed a claim for service connection for PTSD or 
an acquired psychiatric disorder attributable to incidents of 
service.  

In April 2006, service connection for PTSD was granted with a 
30 percent evaluation, effective from the Veteran's date of 
claim of 10 January 2006.  The Veteran subsequently disagreed 
with the assigned evaluation for PTSD, and in August 2006, 
the RO granted an increased evaluation from 30 to 70 percent, 
and made this increase effective also from the date of 
receipt of the original claim on 10 January 2006.  In 
March 2007, the RO reevaluated the assigned evaluation and at 
that time granted the Veteran an increased evaluation to 
100 percent for PTSD, and again made this increase effective 
from the date of receipt of the original claim on 10 
January 2006.  The Veteran then disagreed with the assigned 
effective date.  

The Veteran's disagreement with the assigned effective date 
consistently argues that he had, years earlier, sought 
treatment with VA for psychiatric difficulty attributable to 
incidents of military service in Vietnam.  He submitted 
various statements in this regard during the pendency of the 
appeal, and most often argued that he had initially been 
diagnosed for PTSD during a hospitalization with VA in 
Atlanta, Georgia, in 1988.  Essentially, the Veteran has 
argued that the effective date for the award of service 
connection for PTSD should be made retroactive back to the 
earliest date it is ascertainable that he was treated for 
psychiatric disability by VA.  

The Veteran's argument is without merit.  The laws and 
regulations governing the assignment of effective dates for 
the awards of VA compensation are specific.  A specific claim 
in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  The Veteran does 
not argue nor does the evidence on file reveal that the 
Veteran ever filed a formal application or any form of 
written request for service connection for a acquired 
psychiatric disorder attributable to service until his 
January 2006 original claim was received by VA.  

The law and regulations with respect to effective dates 
clearly provide that the effective date for an award of 
service-connected disability based upon an original claim (if 
not filed within one year after service separation), will be 
the date of receipt of claim, or date entitlement arose, 
whichever is the later.  Under this rule, the proper 
effective date for the award of service connection for PTSD 
for the Veteran would be the date originally assigned by the 
RO, which was the date of receipt of his original claim for 
service connection for PTSD on 10 January 2006.  

However, there is an exception in the governing regulations 
made with respect to receipt of what may be recognized as an 
informal claim for VA compensation benefits.  It is provided 
that any communication or action, indicating an intent to 
apply for a benefit under the laws administered by VA, from a 
claimant, which identifies the benefit sought, may be treated 
as an informal claim, and if receipt of a formal claim is 
made within one year of the informal claim, then VA will 
treat the informal claim as the date of claim which is 
otherwise applicable.  38 C.F.R. § 3.155(a).  

In September 2007, the RO, upon careful review of the claims 
folder, found that on 9 November 2005, a VA treatment record 
specifically noted that the Veteran was not service connected 
for PTSD, but that he planned to file such claim with VA.  
The RO noted that this outpatient treatment record showed a 
clear intent to seek benefits, and clearly identified the 
actual benefit sought.  Accordingly, the RO treated this 
outpatient treatment record as an informal claim, and 
extended the already assigned effective date of January 2006 
back to the date of the outpatient treatment record on 9 
November 2005.  

Neither the RO or the Board can find any other document in 
the claims folder which could be accepted as an informal 
claim, indicating a present intent to seek VA benefits, and 
specifying the actual benefits sought.  Accordingly, the 
Board concurs with the effective date assigned by the RO for 
the Veteran's award of service connection for PTSD as 9 
November 2005.  No earlier effective date is authorized by 
any applicable laws and regulations as apply to the facts in 
this case.  

No governing law or regulation with respect to effective 
dates would authorize a retroactive award of VA compensation 
years prior to the receipt of a formal claim based solely on 
the fact that a veteran sought treatment with VA for a 
particular problem, especially when such treatment first 
arose many years after a veteran was separated from service.  
The Board does not dispute that the Veteran sought treatment 
with VA in the past for a variety of problems, including 
psychiatric problems.  However, it is noteworthy that the VA 
hospitalization most often referred to by the Veteran in 
December 1988 did not result in a diagnosis of PTSD, but 
instead included diagnoses of alcohol dependence, and bipolar 
disorder, manic.  Moreover, this record of hospitalization 
did not include any comment or notation that the Veteran 
intended to apply for one or more VA benefits, nor did it 
specifically identify any particular benefits sought.  This 
hospitalization record did not constitute an informal claim.  

The only other possible exception to the above rules and 
regulations would be in a case where a veteran had filed an 
application for service connection which had been denied, and 
he subsequently succeeded in bringing a valid claim of clear 
and unmistakable error in that earlier VA denial in 
accordance with 38 C.F.R. § 3.105 (2007).  However, in this 
case, there is no prior adjudication with respect to a claim 
for service connection for PTSD, or any acquired psychiatric 
disorder.  




ORDER

Entitlement to an effective date for an award of service 
connection for PTSD earlier than 9 November 2005 is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


